Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 1 of 9 PageID: 267




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


STEWART SMITH, individually and
on behalf of all others similarly
situated,

         Plaintiff,                                 Civ. No. 19-20673 (KM) (ESK)

         v.                                                    OPINION

PRO CUSTOM SOLAR LLC, d/b/a
MOMENTUM SOLAR,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         Stewart Smith alleges that Pro Custom Solar, known as Momentum Solar
(“Momentum”), placed calls to him that violated the Telephone Consumer
Protection Act (“TCPA”), 47 U.S.C. § 227. Momentum moves to dismiss for
failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). (DE 24.)1 For the
following reasons, the motion is GRANTED.
    I.   BACKGROUND
         “Momentum Solar is a supplier of solar energy solutions.” (Compl. ¶ 8.)2
“[T]o solicit consumers to purchase its solar energy products and services,”
Momentum “utilizes telemarketing.” (Id. ¶¶ 14, 9.) Specifically, Momentum uses
“hardware and software” that qualify as “an automatic telephone dialing system
[] because, among other things, such equipment has the capacity to store,

1        Certain citations to the records are abbreviated as follows:
         DE = docket entry
         Compl. = Complaint (DE 1)
         Mot. = Momentum’s Brief in Support of its Motion to Dismiss (DE 24-1)
         Opp. = Smith’s Opposition to Momentum’s Motion to Dismiss (DE 27)
2     Because this case comes to me on a motion to dismiss, I draw the facts from
the Complaint’s allegations. Section II, infra.
Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 2 of 9 PageID: 268




produce, and dial random or sequential numbers, and/or receive and store
lists of telephone numbers, and to dial such numbers, en masse, in an
automated fashion without human intervention.” (Id. ¶ 10.) Momentum’s calls
also featured “a pre-recorded voice that played a message before any live
person appeared on the line.” (Id. ¶ 11.)
          Smith received four calls from Momentum “using a pre-recorded voice or
ATDS.” (Id. ¶ 20.) He never provided consent for those calls. (Id. ¶¶ 22–23.) So
he sued Momentum, alleging a violation of the TCPA. (Id. ¶ 32.)3 He seeks to
represent a class of anyone who received similar calls. (Id. ¶ 33.) Momentum
moves to dismiss.
    II.   STANDARD OF REVIEW
          Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations. Nevertheless, “a [party’s] obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the factual allegations must be sufficient to raise a claimant’s
right to relief above a speculative level, so that a claim is “plausible on its face.”
Twombly, 550 U.S. at 570. That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’ . . . it asks for
more than a sheer possibility.” Id.




3     The Complaint named an additional plaintiff, Brennan Landy. (Compl. ¶ 3.) But
Landy voluntarily dismissed his claims with prejudice. (DE 40.) So I only consider
Smith’s allegations and claims.


                                           2
Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 3 of 9 PageID: 269




       Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The moving party bears the burden of
showing that no claim has been stated. See Animal Sci. Prods., Inc. v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the pleading are accepted as true and all
reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters & the
Trs. Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014).
III.   DISCUSSION
       The only issue is whether Smith states a TCPA claim. The TCPA restricts
robocalls and telemarketing. Barr v. Am. Ass’n of Pol. Consultants, 140 S. Ct.
2335, 2344 (2020) (plurality). The statute, in relevant part, makes it
unlawful “to make any call (other than a call . . . made with the prior express
consent of the called party) using any automatic telephone dialing system or an
artificial or prerecorded voice” to a cell phone. 47 U.S.C. § 227(b)(1)(A)(iii).
Momentum argues that Smith fails to allege (1) use of an automatic telephone
dialing system (commonly called an “ATDS”), (2) use of a prerecorded voice, and
(3) lack of consent. (Mot. at 2, 4–5.) Momentum is right on its first two
arguments but not its third. Because Smith may easily amend his Complaint to
cure those deficiencies, I will still discuss the third argument so that we need
not do a rerun later.
    A. ATDS
       Callers may be liable under the TCPA if they use an ATDS. The TCPA
defines an ATDS as “equipment which has the capacity—(A) to store or produce
telephone numbers to be called, using a random or sequential number
generator; and (B) to dial such numbers.” § 227(a)(1). How to interpret this
definition has split the Courts of Appeals. One side holds that the definition
covers equipment that can store and dial numbers without human
intervention, regardless of whether the equipment itself generates the numbers.
Duran v. La Boom Disco, Inc., 955 F.3d 279, 281 n.5 (2d Cir. 2020); Marks v.
Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018). The other side,



                                          3
Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 4 of 9 PageID: 270




including the Third Circuit, holds that the equipment itself must generate the
numbers to be called. Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301,
1311 (11th Cir. 2020); Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 466 (7th
Cir. 2020); Dominguez v. Yahoo, Inc., 894 F.3d 116, 118, 121 (3d Cir. 2018);
ACA Int’l v. FCC, 885 F.3d 687, 697 (D.C. Cir. 2018). The Supreme Court is
poised to resolve this Circuit split over the definition of an ATDS. Facebook Inc.
v. Duguid, No. 19-511.
      Whatever the precise definition of an ATDS, a complaint must do more
than simply parrot that definition. Rather, the complaint must allege some
facts permitting an inference that an ATDS was used. Montinola v. Synchrony
Bank, Civ. No. 17-8963, 2018 WL 4110940, at *2 (D.N.J. Aug. 28, 2018)
(applying Third Circuit definition); Schley v. One Planet Ops Inc., 445 F. Supp.
3d 454, 459–60 (N.D. Cal. 2020) (applying Ninth Circuit definition). That
inference can come from allegations like (1) a delay before hearing the message,
Hazan v. Wells Fargo & Co., Civ. No. 18-10228, 2019 WL 1923272, at *3
(D.N.J. Apr. 30, 2019); (2) calls ending with a beep, id. at *2, (3) instructions to
call a 1-800 number, Todd v. Citibank, Civ. No. 16-5204, 2017 WL 1502796, at
*6 (D.N.J. Apr. 26, 2017); (4) an unusual phone number or short code instead,
Douek v. Bank of Am. Corp., Civ. No. 17-2313, 2017 WL 3835700, at *2 (D.N.J.
Sept. 1, 2017); and (5) a robotic voice on the other end, Montinola, 2018 WL
4110940, at *3. See also Schley, 445 F. Supp. 3d at 459–60 (listing similar
factors used in the Ninth Circuit). Although these facts are not independent
legal requirements, they may help the pleader cross the plausibility line.
Montinola, 2018 WL 4110940, at *3.
      Smith alleges no facts regarding the ATDS allegedly used. Instead, he
parrots the legal definition of an ATDS. (Notably, he uses a hybrid definition
that would seem to satisfy both sides of the circuit split.) (Compl. ¶ 10.) There
is nothing in the Complaint about the content of the calls or the phone number




                                         4
Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 5 of 9 PageID: 271




they came from. (See id. ¶ 20.)4 The one factual detail he gives—that he
received four calls in one month—does not imply ATDS use. Courts have held
that far higher call frequencies were insufficient to raise an inference of ATDS
use. Hazan, 2019 WL 1923272, at *3 (1400 calls over two years); Montinola,
2018 WL 4110940, at *3 (133 calls over a “short period of time”). Given that
deficit, and the lack of any other facts, the Complaint does not adequately
allege use of an ATDS.
      I take Smith’s point that the mechanics of a defendant’s system are
unknowable to plaintiffs, so they should not have to plead details. (Opp. at 6–7
(citing Shelton v. Nat’l Gas & Elec., LLC, Civ. No. 17-4063, 2019 WL 1506378,
at *11 (E.D. Pa. Apr. 5, 2019).) Indeed, courts, when reviewing pleadings,
should consider “the nature of the action, . . . the availability of information,
and other practical considerations.” Garrett v. Wexford Health, 938 F.3d 69, 93
(3d Cir. 2019) (citation omitted). But there are, at least in theory, plenty of facts
available to Smith which he could have alleged to make ATDS use seem
plausible. Montinola, 2018 WL 4110940, at *2. He has not attempted even that
minimal task, so his Complaint fails to allege use of an ATDS.5
    B. Prerecorded Voice
      Smith’s allegations regarding a prerecorded voice suffer from the same
flaw. Recall that the TCPA makes it unlawful “to make any call . . . using any
[ATDS] or an artificial or prerecorded voice.” § 227(b)(1)(A) (emphasis added).
Because the statute says “or,” calls made with “an artificial or prerecorded
voice” create a separate basis for liability, regardless of whether an ATDS was
used. Johnson v. Comodo Grp., Civ. No. 16-4469, 2020 WL 525898, at *7

4      To be sure, the Complaint alleges that calls to Landy instructed him to “press
1.” (Compl. ¶ 26.) While that allegation could help give an inference of ATDS use, it is
specific to Landy, and Landy has been dismissed from the case.
5      Because courts on both sides of the circuit split look for similar allegations
suggesting use of an ATDS, compare Montinola, 2018 WL 4110940, at *3, with Schley,
445 F. Supp. 3d at 459–60, the Complaint fails regardless of how the Supreme Court
resolves the split. No party has asked for a stay pending Duguid, and given that I am
dismissing without prejudice to amendment, there is no pressing need for such a stay.


                                            5
Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 6 of 9 PageID: 272




(D.N.J. Jan. 31, 2020), appeal stayed, No. 20-2113 (3d Cir. Aug. 20, 2020);
Richardson v. Verde Energy USA, Inc., 354 F. Supp. 3d 639, 651 (E.D. Pa.
2018); Glasser, 948 F.3d at 1313; Ybarra v. Dish Network LLC, 807 F.3d 635,
640–41 (5th Cir. 2015). But, just as with ATDS-based claims, a complaint must
include some factual allegations beyond “the call had a prerecorded voice.” E.g.,
Somogyi v. Freedom Mortg. Corp., Civ. No. 17-6546, 2018 WL 3656158, at *7
(D.N.J. Aug. 2, 2018); Trumper v. GE Capital Retail Bank, 79 F. Supp. 3d 511,
513 (D.N.J. 2014). For example, allegations could describe the voice’s “clarity
and cadence” or “the absence of anything specific” to a live person such as
saying “the name of the person being called.” Somogyi, 2018 WL 3656158, at
*7.
        There are no such allegations here. Instead, Smith simply alleges that he
“received several calls from Defendants using a pre-recorded voice or ATDS”
and that the calls “played a message before any live person appeared on the
line.” (Compl. ¶¶ 20, 11.) Absent some minimal description of the voice or
message, Smith has put forward no more than a conclusion—not any factual
allegations that allow me to infer a right to relief. For that reason, his
Complaint fails to state a claim for TCPA liability based on a prerecorded voice.
      C. Consent
        Finally, Momentum argues that Smith never alleges that Momentum
called him without his consent. (Mot. at 4–5.) Here, Momentum missteps.
Smith does allege that he “never provided any oral consent or written consent”
and that he “never provided any consent for an initial call and oral consent or
retroactive consent are not sufficient to obtain prior express written consent.”
(Compl. ¶¶ 22, 23.) Momentum latches onto the second allegation regarding
the inefficacy of retroactive consent, arguing that it implies that such later
consent must have occurred. (Mot. at 5.) This thinking suffers from two flaws.
        First, Momentum too finely scrutinizes the Complaint. We do not dismiss
claims based on infelicities in phrasing, faulty semantics, or farfetched
implications, positive or negative, therefrom. See Garrett, 938 F.3d at 92



                                         6
Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 7 of 9 PageID: 273




(citation omitted). My task is to read allegations in context and with common
sense. See id. at 93. Moreover, I am bound to draw every inference in Smith’s
favor. N.J. Carpenters, 760 F.3d at 302. Smith’s general allegations that he did
not consent suffice.
      Second, and in the alternative, to grant dismissal on this basis would
misapply the role of consent in Rule 12(b)(6) review of these TCPA claims. Most
Courts of Appeals hold that consent (or its absence) is not an element but an
affirmative defense; thus it is not the plaintiff’s burden to pre-rebut it in order
to avoid dismissal. Breda v. Cellco P’ship, 934 F.3d 1, 4, n.4 (1st Cir. 2019);
A.D. v. Credit One Bank, N.A., 885 F.3d 1054, 1065 (7th Cir. 2018); Latner v.
Mount Sinai Health Sys., Inc., 879 F.3d 52, 54 (2d Cir. 2018); Van Patten v.
Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044 n.3 (9th Cir. 2017); Murphy v.
DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1304-05 (11th Cir. 2015). The
Third Circuit has not addressed the issue, but the court signaled its agreement
with its sister circuits in dicta. See Evankavitch v. Green Tree Serv., LLC, 793
F.3d 355, 366 (3d Cir. 2015) (holding that the burden to prove an exception to
liability under another statute lies with the defendant and relying on
interpretations of the TCPA holding that consent is an exception to liability for
which the defendant bears the burden of proof). Absent binding authority, I
also look to the views of the Federal Communications Commission (“FCC”).
Daubert NRA Grp., LLC, 861 F.3d 382, 389 (3d Cir. 2017). The FCC, responding
to a petition from creditors, explained that “the creditor should be responsible
for demonstrating that the consumer provided prior express
consent . . . . Should a question arise as to whether express consent was
provided, the burden will be on the creditor to show it obtained the necessary
prior express consent.” Rules & Regulations Implementing the Tel. Consumer
Prot. Act of 1991, 23 F.C.C. Rcd. 559, 565 (2008). Given this ruling, plus
persuasive authority, I will treat prior express consent as an affirmative
defense.




                                         7
Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 8 of 9 PageID: 274




      As to such an affirmative defense, dismissal on a Rule 12(b)(6) motion is
generally inappropriate unless the plaintiff unequivocally pleads itself out of
court. That is, “[t]o prevail on a Rule 12(b)(6) motion to dismiss based on an
affirmative defense, . . . a defendant must show that ‘the defense is apparent
on the face of the complaint’ . . . .” Lupian v. Joseph Cory Holdings LLC, 905
F.3d 127, 130 (3d Cir. 2018) (quoting Bohus v. Restaurant.com, Inc., 784 F.3d
918, 923 n.2 (3d Cir. 2015)). Prior express consent is not so apparent in this
Complaint. Start with the fact that Smith alleges that the calls were not
consented-to. True, as Momentum notes, the Complaint gives little detail about
the nature of his consent or relationship with Momentum. But that is not
Smith’s burden, so his allegations suffice.
      Moreover, the allegations are not clear enough to mandate an inference
of consent. The type of consent required depends on the call’s content. 47
C.F.R. § 64.1200(a)(2) (requiring “written consent” for a call “that includes or
introduces an advertisement or constitutes telemarketing” to a cell phone
(emphasis added)); Rules & Regulations Implementing the Tel. Consumer Prot.
Act of 1991, 30 F.C.C. Rcd. 7961, 7990 (2015) (for non-telemarketing
“informational” messages, “neither the Commission’s rules nor its orders
require any specific method by which a caller must obtain such prior express
consent”), rev’d in part on other grounds, ACA, 885 F.3d 687. The Complaint
only alleges that Momentum’s calls were “telemarketing.” (Compl. ¶ 9.) I would
need to determine, among other things, whether the calls qualified as such, see
47 C.F.R. § 64.1200(f)(12) (defining “telemarketing”), which I cannot do on this
Complaint. Thus, prior express consent could not be a basis for dismissal at
this stage.
      The necessary clarity is lacking. As noted above, Momentum draws a
strained inference of consent from an allegation that “oral consent or
retroactive consent are not sufficient.” To say that these circumstances would
not be legally sufficient to satisfy defendant’s burden is not necessarily to imply




                                         8
Case 2:19-cv-20673-KM-ESK Document 42 Filed 01/15/21 Page 9 of 9 PageID: 275




that they occurred. These matters of defense may be clarified, however, in an
amended pleading or in discovery.
IV.   CONCLUSION
      For the reasons set forth above, the motion to dismiss is granted.
      A separate order will issue.
Dated: January 15, 2021


                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge




                                       9
